UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7328



KRISTOPHER S. KOLLYNS,

                                              Plaintiff - Appellant,

          versus


DAVID BEASLEY; MICHAEL B. MOORE; TERRY L.
BROOKS; ELAINE ROBINSON; LUCY HODGES; WILBER
WILKS; S. R. WITOWSKI; C. STEPHEN SANDERS;
STEVE CLAYTOR; JACK JOHNSON; SAM LAP, in both
their personal and official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-2405-3-17BC)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristopher S. Kollyns, Appellant Pro Se. Shelton Sterling Laney,
III, HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A., Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kristopher S. Kollyns appeals the district court's order

accepting in part the recommendation of the magistrate judge and

denying   relief   on   his   42   U.S.C.A.   §    1983   (West   Supp.   1999)

complaint.    We have reviewed the record and the district court's

opinion and find no reversible error.             Accordingly, we affirm on

the reasoning of the district court.          See Kollyns v. Beasley, No.

CA-98-2405-3-17BC (D.S.C. Sept. 17, 1999).*           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     AFFIRMED




     *
       Although the district court's judgment or order is marked as
"filed" on Sept. 14, 1999, the district court's records show that
it was entered on the docket sheet on Sept. 17, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                      2